Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7-8, 11-12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepold et al (US PGPub No. 2008/0131258) in view of Grassens et al (US PGPub No. 2017/0152856).

Liepold teaches:

limitations from claims 1, 8, and 15, a universal compressor controller (10-11) for operating a plurality of geographically distributed compressors (3-5 via controllers 13-15), wherein the outputs of the geographically distributed compressors are coupled to a compressed air distribution system within an industrial automation environment (paragraph 92-93), the universal compressor controller comprising: a control module (10), configured to control the plurality of geographically distributed compressors via control settings (paragraph 93); an analysis module (11), coupled with the control module, and configured to: receive performance 

Liepold teaches that the compressors within plant distribution systems include impellers of different types (paragraph 4) and should be controlled based upon a capacity of the individual compressors (paragraph 6; additionally see paragraph 39 wherein individual compressor models are used); and further that the capacities of the compressors are relied upon in the determination of the pump control (see the pump models 20 shown in FIG. 2 teaching pump output/capacity based upon a particular speed, paragraph 113-115; and paragraph 93 teaching compressor models as an input to controller 10-12), but does not teach the use of guide vanes in particular;

Grassens teaches:

limitations from claim 1, 8, and 15, a compressor air distribution system (100) of a plant (paragraph 12) including a controller (performance controller, primary and secondary control mechanisms; see paragraphs 3, 6, 10-11, and 16-17) for operating compressors (112, 114, 152, 154); including guide vanes wherein the performance controller accounts for controlling guide vanes used with the compressors when utilizing load sharing between compressors to meet a plant process parameter (plant pressure; paragraph 16-17);





Liepold further teaches:

limitations from claims 4, 11, and 18, further comprising: a machine learning module (as part of analysis module 11; it would have been obvious to one of ordinary skill to provide a singular or separate modules as a matter of design choice in order to best utilize the electronic components of the controller and to most efficiently utilize the space of the device), coupled with the control module, the analysis module, and the optimization module, and configured to: monitor the performance data and the current environment data over a period of time and process the monitored performance data and current environment data to predict future control settings for the plurality of compressors (see paragraphs 27 and 55);

limitations from claim 5, 12, and 19 wherein processing the performance data, current environment data, guide vane weights (via Grassens), and target system air pressure to determine control settings for each of the plurality of compressors includes minimizing compressor starts and stops (see paragraph 27 teaching the minimization of switching frequency);


limitations from claims 7 and 14, wherein a model of the compressed air distribution system is also used when determining control settings for each of the plurality of compressors (paragraph 39-40, 93 for example);





Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepold et al (US PGPub No. 2008/0131258) in view of Grassens et al (US PGPub No. 2017/0152856) as applied to claims 1, 8, and 15 above, and in further view of Currier et al (US Patent No. 4,502,842).

Liepold teaches the compressor controller of claims 1, 8, and 15, wherein the optimization module is further configured to: calculate an efficiency for each of the plurality of compressors based on the performance data and guide vane weight (paragraph 70 of Liepold; further see guide vane weight via the combination with Grassen); 

Liepold does not explicitly disclose prioritizing the most efficient compressor;

Currier teaches a compressor system (FIG. 1) including multiple compressors (Pn) and a controller (18) selectively operating the compressors (C. 6 Lines 63-68); the controller configured to prioritize more efficient compressors over less efficient compressors (see C. 2 Lines 57-63 and C. 5 Lines 20-27 teaching the prioritized selection of individual compressors based on their efficiency in particular system environments);







Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepold et al (US PGPub No. 2008/0131258) in view of Grassens et al (US PGPub No. 2017/0152856) as applied to claims 1, 8, and 15 above, and in further view of Waxman et al (US Patent No. 10,976,245).

Liepold does not teach a leakage detection;

Waxman teaches:

a compressor system (C. 2 Lines 27-32; C. 6 Lines 38-42; C. 29 Lines 10-11 – “plant”), and a controller (C. 4 Lines 26-31) configured to: process a current environment data and the performance data (absorption levels of light due to gas leak for example; C. 4 Lines 31-37) to detect a possible leak (C. 23 Line 58 through C. 24 Line 2); and analyze a geographical distribution of the compressors to estimate a location of the possible leak (see C. 24 Lines 52-55 for example, wherein the leakages can be localized);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a system of leakage detection in the 





Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepold et al (US PGPub No. 2008/0131258) in view of Grassens et al (US PGPub No. 2017/0152856) as applied to claims 1, 8, and 15 above, and in further view of Drob (US Patent No. 5,743,714).

Liepold teaches that the performance data comprises compressor status (paragraph 41), guide vane position (via vane control of Grassley, as guide vane position directly affects capacity/output which is accounted for in Liepold), discharge pressure (paragraph 48), flow rates (paragraph 43), and power consumption (paragraph 41, 56-57);

Liepold does not explicitly teach consideration of blow-off valves;

However, Drob teaches a compressor system (FIG. 2-3) comprising multiple compressors (101-102, 201-202) and a controller (119, 219) controlling the load of the compressors; wherein a blow-off valve associated with each compressor is monitored to adjust settings of the compressor (C. 1 Lines 1-11);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a blow-off valve to be controlled in the compressor system of Liepold as a performance variable, as taught by Drob, in order to maintain certain compressors within their most efficient operating range during load sharing within the air distribution system (C. 2 Lines 26-33 of Drob);



Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
On pages 8-9 of the response, applicant argues that Liepold does not teach “geographically distributed compressors”, because the compressors of Liepold are part of a single plant. Initially, the examiner notes that the term “geographically distributed” can be broadly interpreted such that compressors at any two locations that are not the same may read on the claim limitation. In this case, Liepold teaches compressors spaced about a facility and thus reads on the claim. Additionally, Liepold teaches, in paragraphs 66 and 68, that a plurality of compressor plants may be monitored by the same optimization module.
Applicant further argues that the combination, in particular Grassens, does not teach “assigning a guide vane weight to each compressor based at least in part on a capacity of each compressor, and determining control settings for each of the plurality of compressors based at least in part on the guide vanes weights” (page 9 of the response). However, the examiner maintains that the combination of Liepold and Grassens teaches the limitations. In particular, Liepold teaches that individual modeling of the compressors (paragraphs 39, 70) representative of capacity (FIG. 2; paragraph 114) is used to calculate compressor load sharing control (paragraphs 80 and 110-111 for example). Thus Liepold teaches a capacity variable used in control of the compressor system, but lacks an explicit teaching of a guide vane. However, Grassens (paragraph 16) teaches that guide vanes are known to be used in plant compressors to . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746